** MARRIED — NAME ON BALLOT — MARRIED NAME ** MRS. ANNA D. GREEN, A WIDOW, FILED IN 1942 FOR THE OFFICE OF COURT CLERK OF CLEVELAND COUNTY UNDER THE NAME OF ANNA D. GREEN. IT IS STATED THAT SHE WAS UNOPPOSED IN SAID CANDIDACY AND IS THE PRESENT INCUMBENT IN OFFICE. SUBSEQUENT TO ENTERING OFFICE ON HER NEW TERM IT IS STATED THAT SHE MARRIED HARVEY STANLEY, AND IS NOT MAINTAINING A HOME WITH HIM AS MRS. STANLEY.  WE NOTE THAT SHE WISHES TO FILE FOR REELECTION AND YOU INQUIRE WHETHER SHE MAY LEGALLY FILE UNDER EITHER THE NAME OF ANNA D. GREEN OR ANNA D. GREEN STANLEY.  THE NAME "ANNA D. GREEN STANLEY" IS ENTIRELY LEGAL AND PROPER.  (MAIDEN NAME, ELECTION, BALLOT) CITE: 26 O.S. 162 [26-162], 26 O.S. 224 [26-224](A) (JAMES W. BOUNDS)